                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

ZEBORAH C. WALSBERG                                                                 PLAINTIFF

v.                                Case No: 3:20-cv-00012-KGB

REGIONS, et al.                                                                 DEFENDANTS

                                             ORDER

       Before the Court is plaintiff Zeborah C. Walsberg’s pro se motion for leave to proceed in

forma pauperis (Dkt. No. 1). For the following reasons, the Court denies this motion (Id.).

       Under 28 U.S.C. § 1915, the decision to grant or deny in forma pauperis status is within

the sound discretion of the district court. Cross v. Gen. Motors Corp., 721 F.2d 1152, 1157 (8th

Cir. 1983) (citations omitted). Although a claimant need not be “completely destitute” to take

advantage of the in forma pauperis statute, he or she must show that paying the filing fee would

result in an undue financial hardship. In re Williamson, 786 F.2d 1336, 1338 (8th Cir. 1986). In

her application, Ms. Walsberg states that she receives $1,214.00 monthly from social security, has

$13.00 between her checking and savings accounts, and owns an automobile valued at $14,000.00

(Id., at 1-2). Thus, the Court estimates Ms. Walsberg’s annual income as $14,568.00. Ms.

Walsberg lists recurring monthly expenses in the amount of $569.00 (Id., at 2). Ms. Walsberg

claims no dependents, debts, or financial obligations (Id.).

       Based upon her representation that her future income will amount to $1,214.00 per month

with $569.00 in monthly expenses and that she owns an automobile worth $14,000.00, it appears

that Ms. Walsberg has the ability to pay the filing fee without suffering an undue hardship.

Accordingly, Ms. Walsberg’s application to proceed in forma pauperis is denied without prejudice,

subject to refiling (Dkt. No. 1). Within 30 days of the entry of this Order, Ms. Walsberg must
either: (1) pay the $400.00 filing fee in full or (2) file an amended application to proceed in forma

pauperis that clearly describes Ms. Walsberg’s financial situation for the Court’s review and

consideration, if Ms. Walsberg believes that her current pending in forma pauperis application

fails to describe clearly her entire financial situation. If Ms. Walsberg does not pay the filing fee

or file an amended in forma pauperis application within 30 days, this action will be dismissed

without prejudice. Ms. Walsberg’s failure to comply with this Order could result in the dismissal

of her lawsuit. See Local Rule 5.5 of the Local Rules of the Eastern and Western Districts of

Arkansas (“If any communication from the Court to a pro se plaintiff is not responded to within

thirty (30) days, the case may be dismissed without prejudice. Any party proceeding pro se shall

be expected to be familiar with and follow the Federal Rules of Civil Procedure.”).

       It is so ordered, this 14th day of April 2020.



                                                            _______________________________
                                                            Kristine G. Baker
                                                            United States District Judge




                                                 2
